Execution Version
FORBEARANCE AGREEMENT
This Forbearance Agreement (this “Agreement”) is entered into as of October 28,
2020, by and among GTT Communications, Inc., a Delaware corporation (the
“Issuer”), GTT Americas, LLC, a Delaware limited liability company, GTT Global
Telecom Government Services, LLC, a Virginia limited liability company, GC
Pivotal, LLC, a Delaware limited liability company, Communication Decisions –
SNVC, LLC, a Virginia limited liability company, Electra Ltd., a Virginia
corporation and Core 180, LLC, a Delaware limited liability company (each such
direct or indirect subsidiary of the Issuer, a “Guarantor” and, together, the
“Guarantors”), and each of the undersigned beneficial owners (or nominees,
investment managers, advisors or subadvisors for the beneficial owners) of the
Notes (as hereinafter defined) (collectively, the “Forbearing Noteholders” and,
together with the Issuer, the “Parties”).
RECITALS
A.The Issuer and Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”), are parties to that certain Indenture, dated as of
December 22, 2016, (as amended, restated, supplemented or otherwise modified
from time to time, the “Indenture”), under which the Issuer’s 7.875% Senior
Notes due 2024 (the “Notes”) were issued. Capitalized terms used herein shall,
unless otherwise indicated, have the respective meanings set forth in the
Indenture.
B.The Issuer did not file its Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2020 (the “Late SEC Report”) within 15 days of August 17,
2020, which was the last day of the extension period provided for the filing
under Rule 12b-25(b) of the Securities Exchange Act of 1934, as amended, and
such failure constitutes a Default under the Indenture (the “Reporting
Default”).


C.On September 2, 2020, the Issuer received a notice of Default (the “Notice”)
from investment managers to beneficial holders of, or, holders of, the Notes
(the “Noteholders”) representing 25% or more of the aggregate principal amount
of the Notes regarding the Reporting Default and, as a result, the Issuer’s
failure to file (or in certain circumstances, post to the Issuer’s website) the
Late SEC Report on or before November 1, 2020 would constitute an Event of
Default under the Indenture.


D.The Issuer has requested that, during the Noteholder Forbearance Period (as
hereinafter defined), the Noteholders agree to forbear from exercising any and
all rights and remedies against the Issuer and the Guarantors with respect to
any Defaults or Events of Default that have occurred, or that may occur as a
result of, (x) the Reporting Default, (y) the Issuer’s failure to file its
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2020
during the Noteholder Forbearance Period and (z) the occurrence and continuance
of the “Lender Specified Defaults” as defined in the Credit Facilities
Forbearance Agreement (as defined below) (collectively, the “Noteholder
Specified Defaults”).


E.Subject to the terms and conditions set forth herein, the Forbearing
Noteholders have agreed to forbear, during the Noteholder Forbearance Period,
from exercising their default-related rights and remedies against the Issuer and
the Guarantors with respect to the Noteholder Specified Defaults.


NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:





--------------------------------------------------------------------------------



SECTION 1.Confirmation by the Issuer of Obligations and Noteholder Specified
Defaults
(a)Each of the Issuer and the Guarantors acknowledges and agrees that, as of the
Forbearance Effective Date (as hereinafter defined), the aggregate principal
amount of the Notes outstanding is $575,000,000. Each of the Issuer and the
Guarantors further acknowledges and agrees that the Notice was properly
delivered and agrees that the Issuer’s failure to file (or in certain
circumstances, post to the Issuer’s website) the Late SEC Report on or before
November 1, 2020 shall constitute an Event of Default under the Indenture on
November 2, 2020.
(b)Each of the Issuer and Guarantors acknowledges and agrees that the Reporting
Default as of November 2, 2020 shall constitute an Event of Default, which, but
for entry into this Agreement, would entitle the Forbearing Noteholders to
exercise any and all default-related rights and remedies provided for under the
Indenture, the Notes and applicable law. Each of the Issuer and Guarantors
acknowledges and agrees that, as and when the other Noteholder Specified
Defaults occur, they shall, upon the passage of time or the giving of notice or
both (to the extent such requirements are applicable pursuant to Section 6.01 of
the Indenture), constitute Events of Default, which, but for entry into this
Agreement, would entitle the Forbearing Noteholders to exercise any and all
default-related rights and remedies provided for under the Indenture, the Notes
and applicable law.
(c)Each of the Issuer and the Guarantors represents that there are no claims,
demands, offsets or defenses at law or in equity that would defeat or diminish
any Holder’s present and unconditional right to collect the indebtedness
evidenced by the Indenture, the Notes and the Note Guarantees (collectively, the
“Notes Documents”) that is owed to such Person, and to proceed to enforce the
rights and remedies available to the Trustee and Holders as provided in the
Notes Documents as of the date hereof.
(d)Each of the Issuer and the Guarantors acknowledges and agrees that the
Forbearance (as hereinafter defined) is limited in time and scope and is subject
to the terms and conditions set forth herein. Each of the Issuer and the
Guarantors further acknowledges and agrees that, (i) upon the occurrence of a
Termination Event (as hereinafter defined), the Forbearing Noteholders shall be
entitled to exercise all rights and remedies in respect of the Noteholder
Specified Defaults under the Indenture, the Notes and applicable law and (ii)
the Forbearing Noteholders shall otherwise be entitled to exercise all rights
and remedies in respect of any Defaults or Events of Default other than the
Noteholder Specified Defaults under the Indenture, the Notes and applicable law.
SECTION 2.Forbearance; Forbearance Default Rights and Remedies.
(a)In reliance upon the representations and warranties and covenants of the
Issuer and each of the Guarantors contained in this Agreement, and subject to
the terms and conditions of this Agreement and any documents or instruments
executed in connection herewith, effective as of the Forbearance Effective Date,
each of the Forbearing Noteholders (severally and not jointly) agrees that,
until the expiration or termination of the Noteholder Forbearance Period, it
will forbear from
(i)     exercising any and all rights or remedies under the Indenture, the Notes
and applicable law (“Remedial Action”) against the Issuer and the Guarantors (or
any of their assets or properties), including, without limitation, any action to
accelerate or join in any request for acceleration of the Notes, and
(ii)    directing the Trustee to take any Remedial Action,
2



--------------------------------------------------------------------------------



in each case described in clauses (i) and (ii), solely with respect to the
Noteholder Specified Defaults (the “Forbearance”). As used herein, the term
“Noteholder Forbearance Period” shall mean the period beginning on the
Forbearance Effective Date and ending automatically on the earliest to occur of
(the occurrence of any of the events in the succeeding clauses (1)–(2), a
“Termination Event”):
(1)     any Forbearance Default (as hereinafter defined) and the delivery to the
Issuer by the Requisite Forbearing Noteholders1 of written notice of such
Forbearance Default and such Forbearing Noteholders’ intent to terminate this
Agreement (which notice may be delivered by counsel to the Forbearing
Noteholders, including by electronic mail); and
(2)     5:00 p.m., New York City time, on November 30, 2020; provided that the
Noteholder Forbearance Period may be extended by the Requisite Forbearing
Noteholders pursuant to Section 10 hereof.
As used herein, the term “Forbearance Default” shall mean
(A)    the occurrence of any Default or Event of Default under the Indenture
other than any of the Noteholder Specified Defaults,
(B)     the failure of the Issuer to comply in all material respects with any
term, condition, or covenant set forth in this Agreement, which failure remains
uncured (to the extent curable) for three (3) Business Days after the Requisite
Forbearing Noteholders deliver a written notice of such failure to the Issuer
(other than with respect to the covenant contained in Section 5(c) below, the
failure of which shall constitute an immediate Forbearance Default without
notice of any kind),
(C)     the failure of any representation or warranty made by the Issuer or any
Guarantor under this Agreement to be true and complete in all material respects
as of the date when made,
(D)     any Credit Party (as defined in the Credit Agreement (as defined below))
as of the Forbearance Effective Date shall enter into or acknowledge any
amendment, change, supplement or modification (including by means of a waiver or
consent) to the Credit Agreement or the Loan Documents (as defined in the Credit
Agreement) that
(y)     increases the rate of interest on any Loan (as defined in the Credit
Agreement) or otherwise provides for any compensation to any Lender (as defined
in the Credit Agreement) or other Secured Creditor (as defined in the Credit
Agreement), in each case, in excess of the rate of interest and/or compensation
payable in respect of the Credit Facilities (as defined in the Credit Agreement)
in effect as of the Forbearance Effective Date (other than, for the avoidance of
doubt, the forbearance fee set forth in the Credit Facilities Forbearance
Agreement) or
(z)     amends, changes, supplements or modifies any prepayment provisions of
Section 2.13 of the Credit Agreement or otherwise, in each case, in a manner
adverse to

1     “Requisite Forbearing Noteholders” means, as of any date of determination,
(i) with respect to the delivery of notice of a Forbearance Default, those
Forbearing Noteholders holding more than 50% of the aggregate principal amount
of the Notes that are held by all Forbearing Noteholders as of such date and
(ii) with respect to any amendments to this Agreement, including any extensions
of the Forbearance Period, those Forbearing Noteholders holding more than 66.7%
of the aggregate principal amount of the Notes that are held by all Forbearing
Noteholders as of such date; provided, solely with respect to this clause (ii),
at least two or more of such Forbearing Noteholders are unaffiliated.
3



--------------------------------------------------------------------------------



the Forbearing Noteholders as reasonably determined by the Requisite Forbearing
Noteholders,
(E)     the expiration or termination of the Lender Forbearance Period (as
defined in the Credit Facilities Forbearance Agreement),
(F)     the termination of that certain Sale and Purchase Agreement, dated
October 16, 2020, between GTT Communications, Inc., Global Telecom and
Technology Holdings Ireland Limited, Hibernia NGS Limited, GTT Holdings Limited
and Cube Telecom Bidco Limited,
(G)    the Issuer or any Subsidiary thereof shall:
(w)    Incur Indebtedness described in clause (1)(A) of the definition thereof
in the Indenture or provide a Guarantee of any Indebtedness of the type
described in clause (1)(A) of the definition thereof in the Indenture of any
Subsidiary of the Issuer that is not a Credit Party,
(x)    (i) cause any Subsidiary of the Issuer that is not a Credit Party as of
the Forbearance Effective Date to become a Credit Party or (ii) cause any
Subsidiary of the Issuer that is not a U.S. Credit Party as of the Forbearance
Effective Date to become a U.S. Credit Party, provided that, in each case, (A)
newly formed subsidiaries of U.S. Credit Parties may become U.S. Credit Parties
so long as they concurrently become Guarantors of the Notes, (B) newly formed
subsidiaries of Non-U.S. Credit Parties may become Non-U.S. Credit Parties and
(C) Non-U.S. Credit Parties may not become a borrower with respect to,
Guarantee, or provide security for, the U.S. Obligations (as defined in the
Credit Agreement),
(y)    in the case of the Issuer or any Guarantor, sell, lease, transfer or
otherwise dispose of any assets (including by means of a sale lease back and by
means of mergers, consolidation, amalgamation and liquidation of such Person) or
Equity Interests directly owned by the Issuer or such Guarantor to any
Subsidiary of the Issuer that is not a Guarantor outside the ordinary course of
business, unless such Subsidiary becomes a Guarantor of the Notes prior to the
consummation thereof (which guaranty shall not terminate solely as a result of
the termination or satisfaction of any guaranty from such transferee in favor of
the Lenders under the Credit Agreement), or
(z)     permit, authorize or take any action (or otherwise assist in a
third-party in taking any action) that grants any Lien (as defined in the Credit
Agreement) on any property that secures (or purports to secure) the Obligations
(as defined in the Credit Agreement) except as required under the Credit
Agreement as of the Forbearance Effective Date, or
(H)    a Borrower (as defined in the Credit Agreement) Continues (as defined in
the Credit Agreement), Converts (as defined in the Credit Agreement) or
otherwise maintains or borrows any Loan (as defined in the Credit Agreement) as
a Base Rate Loan (as defined in the Credit Agreement), unless (x) the principal
amount of all outstanding Base Rate Loans does not exceed $5.0 million in the
aggregate or (y) such Base Rate Loan is Converted into a Eurocurrency Loan
within five (5) Business Days thereof.
The Issuer shall provide notice to the Forbearing Noteholders of the occurrence
of any Forbearance Default as soon as reasonably possible but in any event
within two (2) Business Days of the Issuer
4



--------------------------------------------------------------------------------



becoming aware of the occurrence of such Forbearance Default, which notice shall
state that such event occurred and shall set forth, in reasonable detail, the
facts and circumstances that gave rise to such event.
(b)The Forbearing Noteholders hereby direct the Trustee not to take any Remedial
Action during the Noteholder Forbearance Period as a result of any of the
Noteholder Specified Defaults including, without limitation, any action to
accelerate the Notes. In the event that the Trustee or any Noteholder or group
of Noteholders takes any action during the Noteholder Forbearance Period to
declare all of the Notes immediately due and payable pursuant to Section 6.02 of
the Indenture solely due to any of the Noteholder Specified Defaults, the
Forbearing Noteholders agree to promptly deliver written notice to the Issuer
and the Trustee to rescind and annul such acceleration and its consequences in
accordance with Section 6.02 of the Indenture and, in connection therewith, to
provide the necessary consents for an amendment to the Indenture that provides
that Section 6.02(b) of the Indenture shall not require cure or waiver of any
Events of Default that are Noteholder Specified Defaults in connection with
rescinding and annulling such acceleration and its consequences.
(c)The Forbearance is limited in nature and nothing contained herein is
intended, or shall be deemed or construed, (i) to constitute a waiver of any of
the Noteholder Specified Defaults or any other existing or future Defaults or
Events of Default or compliance with any term or provision of the Indenture, the
Notes or applicable law, or (ii) to establish a custom or course of dealing
between the Issuer and/or any or all of the Guarantors, on the one hand, and any
Forbearing Noteholder, on the other hand. Nothing contained in this Agreement
shall be deemed to obligate any Forbearing Noteholder to enter into any other
forbearance agreements.
(d)Upon the occurrence of a Termination Event, the agreement of the Forbearing
Noteholders hereunder to forbear from taking any Remedial Action in respect of
the Noteholder Specified Defaults shall immediately terminate without the
requirement of any demand, presentment, protest, or notice of any kind, all of
which the Issuer waives. Each of the Issuer and the Guarantors agrees that the
Forbearing Noteholders may at any time thereafter proceed to exercise any and
all of their rights and remedies under any or all of the Indenture, the Notes
and/or applicable law, including, without limitation, Remedial Action with
respect to any of the Noteholder Specified Defaults. In furtherance of the
foregoing, and notwithstanding the occurrence of the Forbearance Effective Date,
each of the Issuer and the Guarantors acknowledges and confirms that, subject to
the Forbearance, all rights and remedies of the Forbearing Noteholders under the
Indenture, the Notes and applicable law with respect to the Issuer and the
Guarantors shall continue to be available to the Forbearing Noteholders.
(e)Each of the Parties hereto hereby agrees that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action that the Forbearing Noteholders may be entitled to take or bring in order
to enforce their rights and remedies against the Issuer and the Guarantors are,
to the fullest extent permitted by law, tolled and suspended during the
Noteholder Forbearance Period.
(f)Each of the Issuer and the Guarantors understands and accepts the temporary
nature of the forbearance provided hereby and that the Forbearing Noteholders
have given no assurances that they will extend such forbearance or provide
waivers or amendments to the Indenture after the Noteholder Forbearance Period.
(g)Each of the Issuer and the Guarantors acknowledges and agrees that each of
the agreements of the Forbearing Noteholders hereunder have been made in
reliance upon, and in consideration for, among other things, the general
releases and indemnities contained in Section 9 hereof
5



--------------------------------------------------------------------------------



and the other covenants, agreements, representations and warranties of the
Issuer and each of the Guarantors hereunder.
SECTION 3.Forbearance Fee.
In consideration of the Forbearing Noteholders’ agreements hereunder, the Issuer
hereby agrees to pay (i) a non-refundable forbearance fee equal to $1.67 per
$1,000 principal amount of Notes held by the applicable Forbearing Noteholder
and listed on a letter delivered pursuant to Section 6 hereof, on the
Forbearance Effective Date to the Forbearing Noteholders who execute and deliver
this Agreement on or before the Forbearance Effective Date (the “Initial
Forbearing Noteholders”) and (ii) a non-refundable forbearance fee equal to
$1.67 per $1,000 principal amount of Notes held by the applicable Forbearing
Noteholder and listed on a letter delivered pursuant to Section 6 hereof
(excluding, for the avoidance of doubt, Notes received pursuant to a Permitted
Transfer (as defined below)), on or before the sixteenth calendar day after the
Forbearance Effective Date to all other Noteholders who execute and deliver this
Agreement on or before the fourteenth calendar day after the Forbearance
Effective Date (collectively, the “Forbearance Fee”).
SECTION 4.Effectiveness.
This Agreement will be effective as of the date when the following conditions
have been satisfied (such date, the “Forbearance Effective Date”):
(a)Agreement. Each of the Issuer, the Guarantors and the Initial Forbearing
Noteholders shall have executed and delivered counterpart signature pages of
this Agreement to counsel to each of the other Parties (which signature pages
may be delivered by counsel and in electronic form);
(b)Forbearance Fee. The Issuer shall have paid or caused to be paid the
Forbearance Fee to the Initial Forbearing Noteholders.
(c)Latham Fee Agreement.    The Issuer shall have (i) executed and delivered a
counterpart signature page to the fee agreement (the “Latham Fee Agreement”)
between the Issuer and Latham & Watkins LLP (“Latham”), setting forth the
reimbursement by the Issuer of any fees and expenses incurred by Latham in
connection with its representation of the Forbearing Noteholders and (ii) paid
or caused to be paid to Latham, (x) a retainer fee and (y) accrued fees and
expenses, in each case, as set forth in the Latham Fee Agreement;
(d)Centerview Engagement Letter.    The Issuer shall have (i) executed and
delivered a counterpart signature page to the engagement letter (the “Centerview
Engagement Letter”) among Centerview Partners LLC (“Centerview”), the Issuer,
and Latham, on behalf of the Forbearing Noteholders, setting forth the
engagement of Centerview as the financial advisor in connection with a possible
Transaction (as defined therein) and (ii) paid or caused to be paid to
Centerview accrued fees and expenses as set forth in the Centerview Engagement
Letter;
(e)No Default or Event of Default. As of the date of this Agreement, no Default
or Event of Default shall have occurred and be continuing, other than the
Reporting Default; and
(f)Credit Facilities Forbearance Agreement. The Issuer and the Required Lenders
(as defined in the Credit Agreement, dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”) by and among the Issuer and GTT Communications B.V., as borrowers,
KeyBank National Association, as administrative agent and letter of credit
issuer, and the lenders and other financial institutions party thereto from time
to time shall have
6



--------------------------------------------------------------------------------



entered into a forbearance agreement (the “Credit Facilities Forbearance
Agreement”) with respect to the Lender Specified Defaults, which Credit
Facilities Forbearance Agreement shall be in the form attached hereto as Exhibit
A.
SECTION 5.Representations, Warranties and Covenants of the Issuer.
To induce the Forbearing Noteholders to execute and deliver this Agreement, the
Issuer and the Guarantors, jointly and severally, represents, warrants and
covenants that:
(a)The execution, delivery and performance by the Issuer and each of the
Guarantors of this Agreement and all documents and instruments delivered in
connection herewith have been duly authorized by the Issuer and each of the
Guarantors, this Agreement has been duly executed and delivered by the Issuer
and each of the Guarantors, and this Agreement and all documents and instruments
delivered in connection herewith are legal, valid and binding obligations of the
Issuer and each of the Guarantors enforceable against the Issuer and each of the
Guarantors in accordance with their terms, except as the enforcement thereof may
be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);
(b)Neither the execution, delivery and performance of this Agreement, all
documents and instruments delivered in connection herewith, and the Supplemental
Indenture (as defined below), nor the consummation of the transactions
contemplated hereby or thereby does or shall contravene, result in a breach of,
or violate (i) any provision of the Issuer’s or any of the Guarantors’
organizational documents or (ii) any applicable laws;
(c)(i)    On or prior to November 1, 2020, the execution, delivery and
performance by the Issuer of a supplemental indenture to the Indenture (the
“Supplemental Indenture”) shall have been duly authorized by the Issuer, the
Issuer shall have executed and delivered the Supplemental Indenture and the
Supplemental Indenture will be the legal, valid and binding obligation of the
Issuer enforceable against the Issuer in accordance with its terms, except as
the enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law); and
(ii)     the Supplemental Indenture shall provide that the following language
will be added to Section 6.01(c)(ii) of the Indenture immediately after “even
though such delivery is not within the prescribed period specified in this
Indenture”: “provided that, notwithstanding the foregoing, any Event of Default
for failure to comply with the time periods prescribed in Section 4.15 with
respect to the Issuer’s Quarterly Report on Form 10-Q for the fiscal quarter
ended June 30, 2020 (the “Q2 2020 Financial Report”) shall not be deemed to be
cured upon the filing with the Commission of the Q2 2020 Financial Report,
whether or not the Notes have been accelerated prior to such filing”;
(d) As of the date hereof, except for the Reporting Default, no Default or Event
of Default has occurred or is continuing under the Indenture; and
(e)The Issuer further agrees that during the Noteholder Forbearance Period it
will promptly upon the written request therefor, provide Latham and Centerview
with such information relating to the Issuer, the Guarantors or their
Subsidiaries as Latham and Centerview reasonably request from time to time,
which information may be provided on a “professional eyes only” basis.
7



--------------------------------------------------------------------------------



SECTION 6.Representations, Warranties and Covenants of the Forbearing Holders.
Each Forbearing Noteholder severally (but not jointly) represents, warrants and
covenants that, (i) as of the date hereof, it is the beneficial owner and/or
investment advisor or manager of discretionary accounts for the holders or
beneficial owners of the aggregate principal amount of the Notes set forth in a
letter, delivered to the Issuer contemporaneously herewith, and (ii) the
execution, delivery and performance by such Forbearing Noteholder of this
Agreement and all documents and instruments delivered in connection herewith
have been duly authorized by such Forbearing Noteholder, this Agreement has been
duly executed and delivered by such Forbearing Noteholder, and this Agreement
and all documents and instruments delivered in connection herewith are legal,
valid and binding obligations of such Forbearing Noteholder enforceable against
it in accordance with their terms, except as the enforcement thereof may be
subject to (x) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (y) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law).
SECTION 7.Reference to and Effect upon the Indenture.
(a)All terms, conditions and covenants contained in the Notes Documents, and all
rights of the Forbearing Noteholders, shall, subject to the Forbearance, remain
in full force and effect. Each of the Issuer and Guarantors hereby confirms that
the Indenture, the Notes and the Guarantees are in full force and effect and
that neither the Issuer nor any Guarantor has any right of setoff, recoupment or
other offset or any defense, claim or counterclaim with respect to the
Indenture, the Notes or the Guarantees.
(b)Except as set forth herein, the execution, delivery and effectiveness of this
Agreement shall not directly or indirectly (i) constitute a consent or waiver of
any past, present or future violations of any provisions of the Indenture nor
constitute a novation of any of the Obligations under the Indenture, the Notes
or Guarantees, (ii) amend, modify or operate as a waiver of any default under
the Indenture or any right, power or remedy of any Forbearing Noteholder, or
(iii) constitute a course of dealing or other basis for altering the Indenture,
the Notes, the Guarantees or any other contract or instrument. Except as set
forth herein, each Forbearing Noteholder reserves all of its rights, powers, and
remedies under the Indenture, the Notes, the Guarantees and applicable laws.
(c)Each of the Issuer and Guarantors acknowledges and agrees that the Forbearing
Noteholders’ agreement to forbear from exercising their default-related rights
and remedies with respect to the Noteholder Specified Defaults during the
Noteholder Forbearance Period does not in any manner whatsoever limit any
Forbearing Noteholder’s right to insist upon strict compliance by the Issuer and
Guarantors with the Indenture, the Notes, the Guarantees this Agreement or any
other document during the Noteholder Forbearance Period, except as set forth
herein.
SECTION 8.Additional Covenants.
(a)Each Forbearing Noteholder agrees that until the expiration or termination of
the Noteholder Forbearance Period, it shall not directly or indirectly sell,
transfer, lend, gift, pledge, hypothecate, encumber, convert, enter into any
derivative or hedging agreement with respect to, or otherwise dispose of (each,
a “Transfer”) any ownership (including any beneficial ownership)2 in any of its
Notes or enter into any agreement, arrangement or understanding in connection
therewith, except that each Forbearing Noteholder may Transfer any of the
foregoing:

2    As used herein, the term “beneficial ownership” means the direct or
indirect economic ownership of, and/or the power, whether by contract or
otherwise, to direct the exercise of the voting rights and the disposition of,
the Notes or the right to acquire the Notes.
8



--------------------------------------------------------------------------------



(i)     to the extent such Forbearing Noteholder is managing the Notes on behalf
of a fund, to another fund managed by the Forbearing Noteholder if the
representations and warranties set forth in Section 6 remain true and correct in
all respects after such Transfer;
(ii)     to any other Forbearing Noteholder (including through a broker-dealer
intermediary), in which case, such Notes shall automatically be deemed to be
subject to the terms of this Agreement;
(iii)     to a transferee the Forbearing Noteholder controls, is controlled by,
is under common control with or is an affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act), affiliated fund, or affiliated entity
with a common investment advisor, so long as the applicable transferee agrees to
be bound by all the terms of this Agreement as if such transferee had originally
executed this Agreement;
(iv)     to any other person provided that the transferee agrees in writing
prior to such Transfer to be bound by all the terms of this Agreement as if such
transferee had originally executed this Agreement, or the transferee executes
and delivers a separate agreement with terms substantially similar to this
Agreement for the benefit of the Issuer (the Transfers set forth in the
foregoing clauses (i) to (iv), a “Permitted Transfer” and such party to such
Permitted Transfer, a “Permitted Transferee”); or
(v)     to a Qualified Marketmaker (as defined below) that acquires the Notes
with the purpose and intent of acting as a Qualified Marketmaker for such Notes
so long as such Qualified Marketmaker subsequently Transfers such Notes in a
Permitted Transfer to a Permitted Transferee (any Transfer that does not comply
with this paragraph shall be void ab initio).
Upon satisfaction of the foregoing requirements in this Section 8(a), the
transferee shall be deemed to be a Forbearing Noteholder hereunder and the
transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of such transferred rights and
obligations. Notwithstanding anything to the contrary herein, a Qualified
Marketmaker that acquires any of the Notes with the purpose and intent of acting
as a Qualified Marketmaker for such Notes shall not be required to agree to be
bound by the terms and conditions set forth in this Agreement if such Qualified
Marketmaker Transfers such Notes as part of market-making activities in a
Permitted Transfer to a Permitted Transferee.
(b)This Agreement shall in no way be construed to preclude the Forbearing
Noteholders from acquiring additional Notes; provided, that (A) if any
Forbearing Noteholder acquires additional Notes during the term of this
Agreement, such Forbearing Noteholder shall report its updated holdings of Notes
to the Issuer within five (5) Business Days of such acquisition and (B) any
acquired Notes shall automatically and immediately upon acquisition by a
Forbearing Noteholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given).
(c)The Issuer understands that the Forbearing Noteholders are engaged in a wide
range of financial services and businesses. In furtherance of the foregoing, the
Issuer acknowledges and agrees that, to the extent a Forbearing Noteholder
expressly indicates on its signature page hereto that it is executing this
Agreement on behalf of specific trading desk(s) and/or business group(s) of the
Forbearing Noteholder that principally manage and/or supervise the Forbearing
Noteholder’s investment in the Issuer, the obligations set forth in this
Agreement shall only apply to such trading desk(s) and/or business group(s) and
shall not apply to any other trading desk or business group of the Forbearing
Noteholder so long as they are not acting at the direction or for the benefit of
such Forbearing Noteholder or such
9



--------------------------------------------------------------------------------



Forbearing Noteholder’s investment in the Issuer; provided that the foregoing
shall not diminish or otherwise affect the obligations and liability therefor of
any legal entity that executes this Agreement.
(d)Further, notwithstanding anything in this Agreement to the contrary, the
Parties agree that, in connection with the delivery of signature pages to this
Agreement by a Forbearing Noteholder that is a Qualified Marketmaker before the
Forbearance Effective Date, such Forbearing Noteholder shall be a Forbearing
Noteholder hereunder solely with respect to the Notes listed on the letter
delivered pursuant to Section 6 hereof and shall not be required to comply with
this Agreement for any other notes it may hold from time to time in its role as
a Qualified Marketmaker. As used herein, the term “Qualified Marketmaker” means
an entity that (a) holds itself out to the public or the applicable private
markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers claims against the Issuer (or enter with
customers into long and short positions in claims against the Issuer), in its
capacity as a dealer or market maker in claims against the Issuer and (b) is, in
fact, regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).
(e)The Issuer shall deliver to Latham and Centerview, on a “professional eyes
only” basis, (i) on each Tuesday occurring after the Forbearance Effective Date,
a rolling 13-week cash flow forecast for such week and the subsequent 12 weeks,
covering the Credit Parties’ budgeted total operating receipts, operating
disbursements and net cash flow, on a weekly basis for such 13-week period and
containing line items of sufficient detail, in a form consistent with such
information that has been provided to the Revolving Lenders (as defined in the
Credit Agreement) prior to the date of this Agreement, and (ii) a variance
report comparing, for the cumulative period beginning the week during which the
Forbearance Effective Date occurs through the week immediately preceding the
week during which such variance report is delivered, the Credit Parties’ actual
total operating receipts, operating disbursements and net cash flow compared to
the corresponding forecasted amounts in the rolling 13-week cash flow forecast
delivered in the preceding clause (i).
(f)The Issuer shall arrange and cause to be held a conference call every other
week (at mutually agreed times) among representatives of the Issuer, the
Issuer’s financial advisors, Latham and Centerview, for purposes of providing
updates regarding cash flows, operations and the status of the sale of the
infrastructure business of the Issuer, the Guarantors and their Subsidiaries,
Noteholder Specified Defaults and such other updates and information as the
advisors to the Forbearing Noteholders may reasonably request with respect to
the financial condition of the Issuer, the Guarantors and their Subsidiaries.
SECTION 9.General Release; Indemnity.
(a)In consideration of, among other things, the Forbearing Noteholders’
execution and delivery of this Agreement, each of the Issuer and the Guarantors,
on behalf of itself and its agents (including, without limitation, investment
managers), representatives, officers, directors, advisors, employees,
subsidiaries, affiliates, successors and assigns (collectively, “Releasors”),
hereby forever agrees and covenants not to sue or prosecute against any Releasee
(as hereinafter defined) and hereby forever waives, releases and discharges, to
the fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the
10



--------------------------------------------------------------------------------



“Claims”), against any or all of the Forbearing Noteholders in any capacity and
their respective affiliates, subsidiaries, shareholders and “controlling
persons” (within the meaning of the federal securities laws), and their
respective successors and assigns and each and all of the officers, directors,
employees, agents, attorneys, advisors and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the Forbearance Effective Date,
that relate to, arise out of or otherwise are in connection with: (i) any or all
of the Indenture, the Guarantees or the Notes or transactions contemplated
thereby or any actions or omissions in connection therewith or (ii) any aspect
of the dealings or relationships between or among the Issuer and the Guarantors,
on the one hand, and any or all of the Forbearing Noteholders, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof. In entering into this Agreement, the
Issuer and each Guarantor consulted with, and has been represented by, legal
counsel and expressly disclaims any reliance on any representations, acts or
omissions by any of the Releasees and hereby agrees and acknowledges that the
validity and effectiveness of the releases set forth above do not depend in any
way on any such representations, acts and/or omissions or the accuracy,
completeness or validity thereof. The provisions of this Section 9 shall survive
the termination of this Agreement and the Notes Documents.
(b)The Issuer and the Guarantors each hereby agrees that it shall be, jointly
and severally, obligated to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by or on behalf of any person, including, without limitation, the respective
officers, directors, agents, trustees, creditors, partners or shareholders of
the Issuer, any Guarantor, or any of their respective Subsidiaries, whether
threatened or initiated, in respect of any claim for legal or equitable remedy
under any statute, regulation or common law principle arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the Indenture, the Notes, the Guarantees, this
Agreement or any other document executed and/or delivered in connection herewith
or therewith; provided, that neither the Issuer nor any Guarantor shall have any
obligation to indemnify or hold harmless any Releasee hereunder with respect to
liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as finally determined by a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Issuer and the Guarantors each agrees to make
the maximum contribution to the payment and satisfaction thereof that is
permissible under applicable law. The foregoing indemnity shall survive the
termination of this Agreement and the Notes Documents.
(c)Each of the Issuer and the Guarantors, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by the Issuer or any Guarantor pursuant to Section 9(a) hereof. If
the Issuer, any Guarantor or any of its successors, assigns or other legal
representatives violates the foregoing covenant, the Issuer and Guarantors, each
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
SECTION 10.Amendments.
This Agreement may be modified, amended or supplemented only by an instrument in
writing signed by the Issuer, the Guarantors and the Requisite Forbearing
Noteholders. Any provision in this Agreement may be waived by an instrument in
writing signed by the Party against whom such waiver is
11



--------------------------------------------------------------------------------



to be effective, and any date or deadline set forth herein may be extended by
written consent of the Requisite Forbearing Noteholders (which may be evidenced
by email from counsel).
SECTION 11.Governing Law; Consent to Jurisdiction.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF SECTION
12.08 OF THE INDENTURE RELATING TO SUBMISSION TO JURISDICTION AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
SECTION 12.Construction.
This Agreement and all other agreements and documents executed and/or delivered
in connection herewith have been prepared through the joint efforts of all of
the Parties hereto. Neither the provisions of this Agreement or any such other
agreements and documents nor any alleged ambiguity therein shall be interpreted
or resolved against any party on the ground that such party or its counsel
drafted this Agreement or such other agreements and documents, or based on any
other rule of strict construction. Each of the Parties hereto represents and
declares that such party has carefully read this Agreement and all other
agreements and documents executed in connection therewith, and that such party
knows the contents thereof and signs the same freely and voluntarily. The
Parties hereto acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this Agreement and all
other agreements and documents executed in connection herewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect. Without limiting the
generality of the foregoing, “option” and “discretion” shall be implied by the
use of the words “if” and “may.”
SECTION 13.Counterparts.
This Agreement may be executed in counterparts (and by different Parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including “.pdf”) shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 14.Severability.
If any provision of this Agreement or the Indenture is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the Indenture shall not be affected
or impaired thereby and (b) the Parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 15.Time of Essence.
Time is of the essence in the performance of the obligations of the Parties
hereunder and with respect to all conditions to be satisfied by such Parties.
12



--------------------------------------------------------------------------------



SECTION 16.Further Assurances.
Each of the Issuer and the Guarantors agrees to take all further actions and
execute all further documents as the Requisite Forbearing Noteholders may from
time to time reasonably request to carry out the transactions contemplated by
this Agreement and all other agreements executed and delivered in connection
herewith.
SECTION 17.Section Headings.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.
SECTION 18.Notices.
Except as set forth herein, all notices, requests, and demands to or upon the
respective Parties hereto shall be given in accordance with the Indenture or in
such other manner and to such persons as agreed upon by the Parties hereto.
SECTION 19.Assignments.
This Agreement shall be binding upon and inure to the benefit of the Issuer, the
Guarantors, the Forbearing Noteholders and their respective successors and
assigns.
SECTION 20.Relationship of Parties; No Third Party Beneficiaries.
Nothing in this Agreement shall be construed to alter the existing
debtor-creditor relationship between the Issuer and the Guarantors, on the one
hand, and the Forbearing Noteholders, on the other hand. This Agreement is not
intended, nor shall it be construed, to create a partnership or joint venture
relationship between or among any of the Parties hereto. No person other than a
Party hereto is intended to be a beneficiary hereof and no person other than a
Party hereto shall be authorized to rely upon or enforce the contents of this
Agreement.
SECTION 21.Final Agreement.
THIS AGREEMENT, THE INDENTURE AND THE GUARANTEES REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
SECTION 22.Separately Managed Accounts.
The Parties hereto acknowledge that all representations, warranties, covenants
and other agreements made by or with respect to any Noteholder that is a
separately managed account of an investment manager identified on the signature
pages hereto (the “Manager”) are being made only with respect to the assets
managed by such Manager on behalf of such Noteholder, and shall not apply to (or
be deemed to be made in relation to) any assets or interests that may be
beneficially owned by such Noteholder that are not held through accounts managed
by such Manager.
[Signature pages follow]


13




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the Parties
hereto as of the date first written above.
                        GTT COMMUNICATIONS, INC.




                        By: /s/ Steven
Berns                                            
Name: Steven Berns
                        Title: Chief Financial Officer




                        GTT AMERICAS, LLC
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
GC PIVOTAL, LLC
COMMUNICATION DECISIONS – SNVC, LLC
ELECTRA LTD.
CORE 180, LLC


                        By: /s/ Steven
Berns                                            
Name: Steven Berns
Title: Vice President, Assistant Secretary and the Chief Financial Officer



GC PIVOTAL, LLC


                        By: /s/ Steven
Berns                                            
Name: Steven Berns
Title: Chief Financial Officer

SIGNATURE PAGE TO
NOTEHOLDER FORBEARANCE AGREEMENT






--------------------------------------------------------------------------------



DDJ CAPITAL MANAGEMENT, LLC, on behalf of certain funds and accounts it manages
and/or advises




By:    /s/ David J. Breazzano        
    Name: David J. Breazzano
    Title: President







--------------------------------------------------------------------------------



P. SCHOENFELD ASSET MANAGEMENT LP, as investment advisor on behalf of certain
funds and managed accounts






By:    /s/ Alan Chan        
    Authorized Signatory





--------------------------------------------------------------------------------





CREDIT SUISSE ASSET MANAGEMENT, LLC, in its capacity as investment manager,
sub-adviser, or similar capacity on behalf of certain holders of the 7.875%
Senior Notes due 2024 of GTT Communications, Inc.




By:    /s/ Thomas Flannery        
    Authorized Signatory







--------------------------------------------------------------------------------



HG VORA CAPITAL MANAGEMENT, LLC, as investment advisor on behalf of certain
funds and managed accounts






By:    /s/ Mandy Lam        
    Authorized Signatory    







--------------------------------------------------------------------------------



Exhibit A
FORM OF CREDIT FACILITIES FORBEARANCE AGREEMENT




--------------------------------------------------------------------------------



EXECUTION VERSION
FORBEARANCE AGREEMENT
This Forbearance Agreement (this “Agreement”) is entered into as of October 28,
2020, by and among GTT Communications, Inc., a Delaware corporation (the “U.S.
Borrower”), GTT Communications, B.V., a company organized under the laws of the
Netherlands (the “EMEA Borrower” and, together with the U.S. Borrower, the
“Borrowers”), each other Credit Party party hereto, each of the undersigned
Lenders (which constitute the Required Revolving Lenders and the Required
Lenders) (collectively, the “Forbearing Lenders”) and KeyBank National
Association, as Administrative Agent under the Credit Agreement (together with
the Borrowers and the Forbearing Lenders, the “Parties”).
RECITALS
A.The U.S. Borrower, the EMEA Borrower, the lenders party thereto, KeyBank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), and certain other financial institutions party thereto,
are parties to that certain Credit Agreement, dated as of May 31, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), under which the U.S. Borrower entered into the Revolving
Commitments and incurred the U.S. Term Loans and the EMEA Borrower incurred the
EMEA Term Loans. Capitalized terms used herein shall, unless otherwise
indicated, have the respective meanings set forth in the Credit Agreement.
B.The Borrowers have requested that, during the Lender Forbearance Period (as
hereinafter defined), the Lenders agree to forbear from exercising any and all
rights and remedies against the Credit Parties with respect to any Defaults or
Events of Default that have occurred, or that may occur as a result of, (i) any
failure by the Credit Parties to comply with Sections 6.01(a), 6.01(b) and/or
7.07(a) of the Credit Agreement, as applicable, as a result of any amendment,
supplement, modification, restatement and/or withdrawal or public statement of
non-reliance on (x) any audit opinion provided by the U.S. Borrower’s
independent public accountants prior to the date of this Agreement pursuant to
Section 6.01(a) of the Credit Agreement and/or (y) any financial statements
provided by the U.S. Borrower prior to the date of this Agreement in accordance
with Section 6.01(a) and/or (b) of the Credit Agreement, (ii) any
representation, warranty or statement by any Credit Party contained in the
Credit Agreement or any Loan Document (including, without limitation, any
representation, warranty or statement (A) made by any Credit Party in any Notice
of Borrowing, Notice of Continuation or Conversion and/or LC Request, (B) made
or deemed made by any Credit Party pursuant to Sections 4.02 and/or 4.03 of the
Credit Agreement in connection with any Credit Event, (C) made by any Credit
Party in any Compliance Certificate delivered to the Administrative Agent
pursuant to Section 6.01(c) of the Credit Agreement and/or (D) made by any
Credit Party pursuant to Amendment No. 1, Amendment No. 2 and/or Amendment No.
3) having been untrue in any material respect (without duplication as to any
materiality modifiers, qualifications or limitations applicable thereto) on the
date as of which made, deemed made or confirmed as a result of the existing or
potential Defaults and/or Events of Default described in clause (i) of this
paragraph, (iii) the failure by the Credit Parties to file the U.S. Borrower’s
Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2020 on or
before October 30, 2020 and/or the U.S. Borrower’s Quarterly Report on Form 10-Q
for the fiscal quarter ended September 30, 2020 on or before November 14, 2020
and (iv) the occurrence and continuance of the “Noteholder Specified Defaults”
as defined in the Noteholder Forbearance Agreement as in effect on the date
hereof (as defined below) (the “Cross-Default”) (clauses (i) through (iv),
collectively, the “Lender Specified Defaults”).
C.Subject to the terms and conditions set forth herein, the Forbearing Lenders
have agreed to forbear, solely during the Lender Forbearance Period, from
exercising their default-related rights and remedies against the Credit Parties
with respect to the Lender Specified Defaults.




--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
SECTION 1.    Confirmation by the Borrowers of Obligations and Lender Specified
Defaults.
(a)The U.S. Borrower acknowledges and agrees that, as of the Forbearance
Effective Date (as hereinafter defined), the aggregate principal amount of
outstanding U.S. Term Loans is $1,730,175,000.00 and the aggregate accrued and
unpaid interest thereon is $3,996,704.25, the aggregate principal amount of
outstanding Revolving Loans is $75,000,000.00 and the face amount of issued and
outstanding Letters of Credit is $10,729,171.21. The EMEA Borrower acknowledges
and agrees that, as of the Forbearance Effective Date, the aggregate principal
amount of outstanding EMEA Term Loans denominated in Euros is €733,125,000.00
and the aggregate accrued and unpaid interest thereon is €1,853,177.09, and the
aggregate principal amount of outstanding EMEA Term Loans denominated in Dollars
is $139,300,000.00 and the aggregate accrued and unpaid interest thereon is
$484,299.67.
(b)Each of the Borrowers represents that, (i) there are no claims, demands,
offsets or defenses at law or in equity that would defeat or diminish the
Administrative Agent’s or any Lender’s present and unconditional right to
collect the indebtedness evidenced by the Loan Documents that is owed to such
Person, and to proceed to enforce the rights and remedies available to
Administrative Agent and Lenders as provided in the Loan Documents as of the
date hereof and (ii) except for the Cross-Default related to the Reporting
Default (as defined in the Noteholder Forbearance Agreement as in effect on the
date hereof), no Defaults or Events of Default under the Credit Agreement have
occurred and are continuing as of the date hereof. The Lender Specified
Defaults, solely to the extent they occur (or have occurred) and become Events
of Default, (x) cannot be cured (but, for the avoidance of doubt, can be waived)
and (y) but for entry into this Agreement, would permit the Forbearing Lenders
to exercise any applicable rights and remedies provided for under the Loan
Documents and applicable law.
(c)Each of the Borrowers acknowledges and agrees that the Lenders and the
Administrative Agent have not waived, released or compromised and do not hereby
waive, release or compromise, occurrences, acts, or omissions that may
constitute or give rise to any Defaults or Events of Default (including the
Lender Specified Defaults) that existed or may have existed, may presently
exist, or may arise in the future, nor does any Lender or the Administrative
Agent waive any rights and remedies under the Credit Agreement or the other Loan
Documents (other than, to the extent and for the period expressly set forth
herein, with respect to the Lender Specified Defaults), including any Lender’s
right to direct the Administrative Agent to exercise any rights and remedies.
(d)Each of the Borrowers acknowledges and agrees that the Forbearance (as
hereinafter defined) is limited in time and scope and is subject to the terms
and conditions set forth herein. Each of the Borrowers further acknowledges and
agrees that, upon the occurrence of a Termination Event (as hereinafter
defined), the Forbearing Lenders shall be entitled to exercise all rights and
remedies in respect of the Lender Specified Defaults under the Loan Documents
and applicable law.
SECTION 2.    Forbearance; Forbearance Default Rights and Remedies.
(a)    In reliance upon the representations and warranties and covenants of the
Borrowers contained in this Agreement, and subject to the terms and conditions
of this Agreement and any documents or instruments executed in connection
herewith, effective as of the Forbearance Effective Date, each of the Forbearing
Lenders (severally and not jointly) agrees that, until the expiration or
termination of the Lender Forbearance Period, it will forbear from:
-2-




--------------------------------------------------------------------------------



(i)exercising any and all rights or remedies under the Loan Documents and
applicable law (“Remedial Action”) against the applicable Credit Parties (or any
of their assets or properties, whether or not constituting Collateral),
including, without limitation, any action to accelerate or join in any request
for acceleration of any of the Obligations, and
(ii)directing the Administrative Agent to take any Remedial Action,
in each case described in clauses (i) and (ii), solely with respect to the
Lender Specified Defaults (the “Forbearance”). As used herein, the term “Lender
Forbearance Period” shall mean the period beginning on the Forbearance Effective
Date and ending automatically on the earliest to occur of (the occurrence of any
of the events in the succeeding clauses (1) and (2), a “Termination Event”):
(1)any Forbearance Default (as hereinafter defined) and the delivery to the U.S.
Borrower by either the Required Lenders or the Required Revolving Lenders of
written notice of such Forbearance Default and such Forbearing Lenders’ intent
to terminate this Agreement (which notice may be delivered by counsel to the
Forbearing Lenders, including by electronic mail); and
(2)5:00 p.m., New York City time, on November 30, 2020; provided that the Lender
Forbearance Period may be extended by the Requisite Forbearing Lenders1 pursuant
to Section 11 hereof.
As used herein, the term “Forbearance Default” shall mean the occurrence of any
of the following:
(A)the occurrence of any Event of Default under the Credit Agreement other than
any of the Lender Specified Defaults;
(B)the failure by any Borrower to comply in all material respects with any term,
condition, or covenant set forth in this Agreement (other than any term,
condition or covenant set forth in Section 8), which failure remains uncured (to
the extent curable) for three (3) Business Days after the Required Lenders
deliver a written notice of such failure to the Borrowers (which notice may be
delivered by counsel to the Forbearing Lenders, including by electronic mail);
(C)the failure by the U.S. Borrower to comply in all material respects with any
term, condition, or covenant set forth in Section 8, which failure remains
uncured (to the extent curable) for three (3) Business Days after the Required
Revolving Lenders deliver a written notice of such failure to the U.S. Borrower
(which notice may be delivered by counsel to the Forbearing Lenders, including
by electronic mail);
(D)the failure of any representation or warranty made by either of the Borrowers
under this Agreement to be true and complete in all material respects as of the
date when made;
(E)the U.S. Borrower or any U.S. Subsidiary shall enter into or acknowledge any
amendment, change, supplement or modification (including by means of a waiver or
consent) to the 2024 Notes Indenture or the 2024 Notes that:
(x)    increases the rate of interest on the 2024 Notes or otherwise provides
for any compensation to any Holder (as defined in the 2024 Notes Indenture), in
each case, in excess of the rate of interest and/or compensation payable in
respect of the 2024 Notes or under the 2024 Notes Indenture in effect as of the
Forbearance Effective Date (other than,
1 “Requisite Forbearing Lenders” means the Required Lenders and the Required
Revolving Lenders.
-3-






--------------------------------------------------------------------------------



for the avoidance of doubt, the forbearance fee set forth in the Noteholder
Forbearance Agreement); or
(y)    amends, changes, supplements or modifies any prepayment provisions of
Section 4.07 of the 2024 Notes Indenture or otherwise, in each case, in a manner
adverse to the Forbearing Lenders as reasonably determined by the Requisite
Forbearing Lenders;
(F)    the end of the Noteholder Forbearance Period (as defined in the
Noteholder Forbearance Agreement as in effect on the date hereof) or the failure
for any reason for the Noteholder Forbearance Agreement to be in full force and
effect;
(G)    the termination of that certain Sale and Purchase Agreement, dated
October 16, 2020, between GTT Communications, Inc., Global Telecom and
Technology Holdings Ireland
Limited, Hibernia NGS Limited, GTT Holdings Limited and Cube Telecom Bidco
Limited;
(H)    the U.S. Borrower or any Subsidiary thereof shall:
(w)incur Indebtedness described in clause (i) of the definition thereof in the
Credit Agreement;
(x)solely in the case of any Non-U.S. Subsidiary of the U.S. Borrower, provide a
guarantee of the 2024 Notes;
(y)in the case of any Credit Party, sell, lease, transfer or otherwise dispose
of any assets (including by means of a sale lease back and by means of mergers,
consolidation, amalgamation and liquidation of such Person) or Equity Interests
directly owned by such Credit Party to any Subsidiary of the U.S. Borrower that
is not a Credit Party outside the ordinary course of business, unless such
Subsidiary becomes a Credit Party prior to the consummation thereof; or
(z)permit, authorize or take any action (or otherwise assist in a third-party in
taking any action) that grants any Lien on any property of the U.S. Borrower or
Subsidiary thereof that secures (or purports to secure) the 2024 Notes; or
(I)    any purchase of any Class of Loans by any Credit Party pursuant to the
Credit Agreement in which any portion of the consideration for such purchase is
funded with the proceeds of Indebtedness issued by any Credit Party to the
extent such purchase is not pro rata among or within such Class of Loans.
The Borrowers shall provide notice to the Forbearing Lenders of the occurrence
of any Forbearance Default as soon as reasonably possible but in any event
within three (3) Business Days of the Borrowers becoming aware of the occurrence
of such Forbearance Default, which notice shall state that such event occurred
and shall set forth, in reasonable detail, the facts and circumstances that gave
rise to such event.
(b)The Forbearing Lenders hereby (i) direct the Administrative Agent not to take
any Remedial Action during the Lender Forbearance Period as a result of any of
the Lender Specified Defaults including, without limitation, any action to
accelerate any of the Obligations and (ii) agree to take all actions reasonably
requested by the Administrative Agent pursuant to the Loan Documents in
connection with such direction.
(c)The Forbearance is limited in nature and nothing contained herein is
intended, or shall be deemed or construed, (i) to constitute a waiver of any of
the Lender Specified Defaults or any other
-4-




--------------------------------------------------------------------------------



future Defaults or Events of Default or compliance with any term or provision of
the Loan Documents or applicable law, (ii) to establish a custom or course of
dealing between the Borrowers, on the one hand, and any Forbearing Lender, on
the other hand, (iii) to give rise to any obligation on the part of the Lenders
to extend, modify or waive any term or condition of the Loan Documents or (iv)
to give rise to any defenses or counterclaims to the right of the Lenders to
compel payment of the Obligations or otherwise enforce their rights and remedies
set forth in the Loan Documents following a Termination Event. Nothing contained
in this Agreement shall be deemed to obligate any Forbearing Lender to extend
the Lender Forbearance Period or enter into any other forbearance agreements.
(d)Upon the occurrence of a Termination Event, automatically and without any
further action by any Forbearing Lender or the Administrative Agent, the
agreement of the Forbearing Lenders hereunder to forbear from taking any
Remedial Action shall immediately terminate without the requirement of any
demand, presentment, protest, or notice of any kind, all of which each of the
Borrowers waives. The Borrowers agree that the Forbearing Lenders may at any
time thereafter proceed to exercise any and all of their rights and remedies
under any or all of the Loan Documents and/or applicable law, including, without
limitation, Remedial Action with respect to any of the Lender Specified
Defaults. In furtherance of the foregoing, and notwithstanding the occurrence of
the Forbearance Effective Date, each of the Borrowers acknowledges and confirms
that, subject to the Forbearance, all rights and remedies of the Forbearing
Lenders under the Loan Documents and applicable law with respect to the
applicable Credit Parties shall continue to be available to the Forbearing
Lenders.
(e)Each of the Parties hereto hereby agrees that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action that the Forbearing Lenders may be entitled to take or bring in order to
enforce their rights and remedies against the Credit Parties are, to the fullest
extent permitted by law, tolled and suspended during the Lender Forbearance
Period.
(f)Each of the Credit Parties understands and accepts the temporary nature of
the forbearance provided hereby and that the Forbearing Lenders have given no
assurances that they will extend such forbearance or provide waivers or
amendments to the Credit Agreement after the Lender Forbearance Period.
SECTION 3.    Effectiveness.
This Agreement will be effective as of the date when the following conditions
have been satisfied (such date, the “Forbearance Effective Date”):
(a)Agreement. Each of the Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties (which
signature pages may be delivered by counsel and in electronic form).
(b)No Default or Event of Default. As of the date of this Agreement, no Default
or Event of Default shall have occurred and be continuing, other than the
Cross-Default related to the Reporting Default.
(c)Noteholder Forbearance Agreement. The U.S. Borrower and beneficial owners of
more than a majority of the U.S. Borrower’s outstanding 2024 Notes shall have
entered into a forbearance agreement (the “Noteholder Forbearance Agreement”)
with respect to the Noteholder Specified Defaults, which Noteholder Forbearance
Agreement shall be in the form attached hereto as Exhibit A.
(d)Fees and Expenses.
-5-




--------------------------------------------------------------------------------



(i)To the extent invoiced at least one Business Day prior to the date of this
Agreement, the Credit Parties shall have paid the reasonable and documented
fees, charges and disbursements of Jones Day, counsel to the Administrative
Agent, and one local counsel in each relevant jurisdiction, in each case,
incurred in connection with this Agreement or in connection with any Loan
Documents entered into prior to the Forbearance Effective Date.
(ii)The Borrowers shall have entered into engagement letters or fee letters, as
the case may be, for the payment of all reasonable and documented fees and
expenses of (1) Milbank LLP (“Milbank”) as counsel to the ad hoc group of Term
Lenders (the “Ad Hoc Lender Group”) and (2) Houlihan Lokey Capital, Inc.
(“Houlihan”) as financial advisor to the Ad Hoc Lender Group, which engagement
letters or fee letters shall be in form and substance reasonably acceptable to
Milbank and Houlihan, as applicable.
(iii)The Borrowers shall have paid, via wire transfer to Milbank, the amounts
set forth in the Milbank fee letter that are required to be paid as of the date
of this Agreement.
(iv)The Borrowers shall have paid, via wire transfer to Houlihan, the amounts
set forth in the Houlihan engagement letter that are required to be paid as of
the date of this Agreement.
(v)In consideration of the agreements of the Forbearing Lenders contained in
this Agreement, the U.S. Borrower agrees to pay the Administrative Agent, for
the account of each Lender that delivers an executed counterpart of this
Agreement at or prior to 3:00 p.m., New York City time, on October 27, 2020, a
fee in an amount equal to 0.167% of the sum of such Lender’s Revolving
Commitment and outstanding Term Loans as of such date (the “Forbearance Fee”);
provided that the Forbearance Fee shall not be payable unless and until all
other conditions to the effectiveness of this Agreement have been satisfied;
provided, further that the Forbearance Fee shall be paid in immediately
available funds in the Approved Currency of such Lender’s Revolving Commitment
and/or outstanding Term Loans, as applicable.
SECTION 4.    Representations, Warranties and Covenants of the Borrowers. To
induce the Forbearing Lenders to execute and deliver this Agreement, each of the
Borrowers represents, warrants and covenants that:
(a)The execution, delivery and performance by such Borrower of this Agreement
and all documents and instruments delivered in connection herewith have been
duly authorized by such Borrower, this Agreement has been duly executed and
delivered by such Borrower, and this Agreement and all documents and instruments
delivered in connection herewith are legal, valid and binding obligations of
such Borrower enforceable against it in accordance with their terms, except as
the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law);
(b)Neither the execution, delivery and performance of this Agreement and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of such Borrower’s
organizational documents or (ii) any applicable laws; and
(c)As of the date hereof, except for the Cross-Default related to the Reporting
Default, no Default or Event of Default has occurred or is continuing under the
Credit Agreement.
-6-




--------------------------------------------------------------------------------



SECTION 5.    Representations, Warranties and Covenants of the Forbearing
Lenders. Each Forbearing Lender severally (but not jointly) represents, warrants
and covenants that, (i) as of the date hereof, it is the beneficial owner and/or
investment advisor or manager of discretionary accounts for the holders or
beneficial owners of the Loans and/or Commitments set forth on the signature
page hereof beneath its name, and (ii) the execution, delivery and performance
by such Forbearing Lender of this Agreement and all documents and instruments
delivered in connection herewith have been duly authorized by such Forbearing
Lender, this Agreement has been duly executed and delivered by such Forbearing
Lender, and this Agreement and all documents and instruments delivered in
connection herewith are legal, valid and binding obligations of such Forbearing
Lender enforceable against it in accordance with their terms, except as the
enforcement thereof may be subject to (x) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (y) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).
SECTION 6.    Reference To And Effect Upon The Credit Agreement.
(a)All terms, conditions, covenants, representations and warranties contained in
the Credit Agreement, and all rights of the Forbearing Lenders, shall, subject
to the Forbearance, remain in full force and effect. Each of the Borrowers
hereby confirms that the Credit Agreement is in full force and effect and that
such Borrower has no right of setoff, recoupment or other offset or any defense,
claim or counterclaim with respect to the Credit Agreement or the applicable
Loans.
(b)Except as set forth herein, the execution, delivery and effectiveness of this
Agreement shall not directly or indirectly (i) constitute a consent or waiver of
any past, present or future violations of any provisions of the Credit Agreement
nor constitute a novation of any of the Obligations under the Credit Agreement,
(ii) amend, modify or operate as a waiver of any provision of the Credit
Agreement or any right, power or remedy of any Forbearing Lender, or (iii)
constitute a course of dealing or other basis for altering the Credit Agreement
or any other contract or instrument. Except as set forth herein, each Forbearing
Lender reserves all of its rights, powers, and remedies under the Loan Documents
and applicable laws.
(c)Each of the Credit Parties acknowledges and agrees that the Forbearing
Lenders’ agreement to forbear from exercising their default-related rights and
remedies with respect to the Lender Specified Defaults during the Lender
Forbearance Period does not in any manner whatsoever limit any Forbearing
Lender’s right to insist upon strict compliance by such Borrower with the Credit
Agreement, this Agreement or any other document during the Lender Forbearance
Period, except as set forth herein.
SECTION 7.    Additional Covenants.
(a)    Each Forbearing Lender agrees that until the expiration or termination of
the Lender Forbearance Period, it shall not directly or indirectly sell,
transfer, lend, gift, convert, enter into any derivative or hedging agreement
with respect to, or otherwise dispose of (each, a “Transfer”) any ownership
(including any beneficial ownership)2 in any of its Loans or Commitments or
enter into any agreement, arrangement or understanding in connection therewith,
except that each Forbearing Lender may Transfer any of the foregoing: (i) to the
extent such Forbearing Lender is managing the Loans and/or Commitments on behalf
of a fund, to another fund managed by the Forbearing Lender if the
representations and warranties set forth in Section 5 remain true and correct in
all respects after such Transfer; (ii) to any other Forbearing Lender (including
through a broker-dealer intermediary), in which case, such Loans and/or
Commitments shall automatically be deemed to be subject to the terms of this
Agreement; (iii) to a transferee the
2 As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Loans
and/or Commitments or the right to acquire the Loans and/or the Commitments.
-7-




--------------------------------------------------------------------------------



Forbearing Lender controls, is controlled by, is under common control with or is
an affiliate (as defined in Rule 501(b) of Regulation D under the Securities
Act), affiliated fund, or affiliated entity with a common investment advisor, so
long as the applicable transferee agrees to be bound by all the terms of this
Agreement as if such transferee had originally executed this Agreement; or (iv)
to any other person provided that the transferee agrees in writing prior to such
Transfer to be bound by all the terms of this Agreement as if such transferee
had originally executed this Agreement, or the transferee executes and delivers
a separate agreement with terms substantially similar to this Agreement for the
benefit of the Borrowers (the Transfers set forth in the foregoing clauses (i)
to (iv), a “Permitted Transfer” and such party to such Permitted Transfer, a
“Permitted Transferee”) (any Transfer that does not comply with this paragraph
shall be void ab initio). Upon satisfaction of the foregoing requirements in
this Section 7(a), the transferee shall be deemed to be a Forbearing Lender
hereunder and the transferor shall be deemed to relinquish its rights (and be
released from its obligations) under this Agreement to the extent of such
transferred rights and obligations.
(b)This Agreement shall in no way be construed to preclude the Forbearing Lender
from acquiring additional Loans and/or Commitments; provided, that (A) if any
Forbearing Lender acquires additional Loans and/or Commitments during the term
of this Agreement, such Forbearing Lender shall report its updated holdings of
Loans and/or Commitments to the Borrowers within three (3) Business Days of such
acquisition and (B) any acquired Loans and/or Commitments shall automatically
and immediately upon acquisition by a Forbearing Lender be deemed subject to the
terms of this Agreement (regardless of when or whether notice of such
acquisition is given).
(c)Each of the Borrowers understands that the Forbearing Lenders are engaged in
a wide range of financial services and businesses. In furtherance of the
foregoing, each of the Borrowers acknowledges and agrees that, to the extent a
Forbearing Lender expressly indicates on its signature page hereto that it is
executing this Agreement on behalf of specific trading desk(s) and/or business
group(s) of the Forbearing Lender that principally manage and/or supervise the
Forbearing Lender’s investment in such Borrower, the obligations set forth in
this Agreement shall only apply to such trading desk(s) and/or business group(s)
and shall not apply to any other trading desk or business group of the
Forbearing Lender so long as they are not acting at the direction or for the
benefit of such Forbearing Lender or such Forbearing Lender’s investment in such
Borrower; provided that the foregoing shall not diminish or otherwise affect the
obligations and liability therefor of any legal entity that executes this
Agreement.
(d)Further, notwithstanding anything in this Agreement to the contrary, the
Parties agree that, in connection with the delivery of signature pages to this
Agreement by a Forbearing Lender that is a Qualified Marketmaker (defined below)
before the occurrence of conditions giving rise to the effective date for the
obligations hereunder, such Forbearing Lender shall be a Forbearing Lender
hereunder solely with respect to the Loans and/or Commitments listed on such
signature pages and shall not be required to comply with this Agreement for any
other Loans it may hold from time to time in its role as a Qualified
Marketmaker. As used herein, the term “Qualified Marketmaker” means an entity
that (a) holds itself out to the public or the applicable private markets as
standing ready in the ordinary course of business to purchase from customers and
sell to customers claims against the Borrowers (or enter with customers into
long and short positions in claims against the Borrowers), in its capacity as a
dealer or market maker in claims against the Borrowers and (b) is, in fact,
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).
(e)The Borrowers shall deliver to the Administrative Agent, to be distributed by
the Administrative Agent solely to the Lenders that have agreed to receive
material non-public information (“Private-Side Lenders”), (i) on each Tuesday
occurring after the Forbearance Effective Date, a rolling 13-week cash flow
forecast for such week and the subsequent 12 weeks, covering the Credit Parties’
budgeted total operating receipts, operating disbursements and net cash flow, on
a weekly basis for such 13-week period and containing line items of sufficient
detail, in a form consistent with such information that has
-8-




--------------------------------------------------------------------------------



been provided to the Revolving Lenders prior to the date of this Agreement, and
(ii) a variance report, in form, reasonable detail and substance satisfactory to
the Administrative Agent and certified by the chief financial officer of the
U.S. Borrower, comparing, for the cumulative period beginning the week during
which the Forbearance Effective Date occurs through the week immediately
preceding the week during which such variance report is delivered, the Credit
Parties’ actual total operating receipts, operating disbursements and net cash
flow compared to the corresponding forecasted amounts in the rolling 13-week
cash flow forecast delivered in the preceding clause (i).
(f)    The Borrowers shall arrange and cause to be held a conference call every
other week (at mutually agreed times) among representatives of the Borrowers,
the Borrowers’ financial advisors, the Administrative Agent, Private-Side
Lenders and Houlihan, for purposes of providing updates regarding cash flows,
operations and the status of the sale of the infrastructure business of the
Credit Parties and their Subsidiaries, Lender Specified Defaults and such other
updates and information as the Administrative Agent or any Private-Side Lender
may reasonably request with respect to the financial condition of the Credit
Parties and their Subsidiaries.
SECTION 8.    Covenants For the Benefit of Revolving Lenders.
(a)    The U.S. Borrower hereby agrees that at all times after the Forbearance
Effective Date (including after a Termination Event has occurred), individually
with each Revolving Lender and solely for the benefit of each Revolving Lender
(whether or not a Forbearing Lender), that, unless otherwise previously
consented to in writing by each Revolving Lender:
(i)the U.S. Borrower shall not permit the Aggregate Revolving Facility Exposure
to exceed 30% of the Total Revolving Commitment in effect as of Forbearance
Effective Date (excluding (i) all Letters of Credit issued and outstanding as of
the Forbearance Effective Date and (ii) Letters of Credit that are Cash
Collateralized or backstopped in full by other letters of credit) (the
“Revolving Commitment Cap”); and
(ii)the U.S. Borrower shall not request a Credit Event in the form of a
Borrowing or LC Issuance (and no Revolving Lender will be obligated to
participate in any such Credit Event), if after giving effect thereto, the
Aggregate Revolving Facility Exposure would exceed the Revolving Commitment Cap.
(b)    Upon the earlier to occur of (x) the end of the Lender Forbearance Period
(after giving effect to all extensions thereof in accordance with this
Agreement) and (y) the entry by the U.S. Borrower into any transaction pursuant
to which the Liens on the U.S. Collateral securing the U.S. Obligations are
subordinated in right of priority (or are otherwise made junior to) to Liens on
the U.S. Collateral securing any other Indebtedness or the U.S. Obligations are
subordinated to (or otherwise made junior to) the prior payment in full of any
other Indebtedness of the U.S. Borrower, in each case, the Total Revolving
Commitment shall be permanently reduced on a pro rata basis, automatically and
without the delivery of any notices or the taking of any other action by any
party, to an amount equal to the Revolving Commitment Cap.
(c)    The agreements set forth by the U.S. Borrower in this Section 8 (x) are a
material inducement to the agreements of the Revolving Lenders set forth herein,
(y) shall be an independent right granted to each Revolving Lender individually
and individually enforceable by such Revolving Lender against the U.S. Borrower
and (z) shall survive the occurrence of a Termination Event and remain in effect
solely until the end of the Revolving Facility Specified Provisions Period (as
defined in the Credit Agreement as in effect on the date hereof).
-9-




--------------------------------------------------------------------------------



SECTION 9.    General Release.
(a) Release of Claims; No Defenses.
(i)As of the date of this Agreement, each Credit Party that is a party hereto
and the U.S. Borrower, on behalf of each other Credit Party and each of their
respective Subsidiaries (collectively, the “Releasors”), to the fullest extent
permitted by law, hereby releases, and forever discharges the Administrative
Agent, each Lender and each of its or their respective trustees, officers,
directors, participants, beneficiaries, agents, attorneys, affiliates and
employees, and the successors and assigns of the foregoing (collectively, the
“Released Parties”), from any and all claims, actions, causes of action, suits,
defenses, set-offs against the Obligations, and liabilities of any kind or
character whatsoever, known or unknown, contingent or matured, suspected or
unsuspected, anticipated or unanticipated, liquidated or unliquidated, claimed
or unclaimed, in contract or in tort, at law or in equity, or otherwise,
including, without limitation, claims or defenses relating to allegations of
usury, which relate, in whole or in part, directly or indirectly, to the Loans,
the Loan Documents, the Obligations, the Collateral or this Agreement, in each
case, which existed, arose or occurred at any time prior to the date of this
Agreement, including, without limitation, the negotiation, execution,
performance or enforcement of the Loan Documents and this Agreement, any claims,
causes of action or defenses based on the negligence of any of the Released
Parties or on any “lender liability” theories of, among others, unfair dealing,
control, misrepresentation, omissions, misconduct, overreaching,
unconscionability, disparate bargaining position, reliance, equitable
subordination, or otherwise, and any claim based upon illegality or usury
(collectively, the “Released Claims”). No Releasor shall intentionally,
willfully or knowingly commence, join in, prosecute, or participate in any suit
or other proceeding in a position which is adverse to any of the Released
Parties, arising directly or indirectly from any of the Released Claims. The
Released Claims include, but are not limited to, any and all unknown,
unanticipated, unsuspected or misunderstood claims and defenses which existed,
arose or occurred at any time prior to the date of this Agreement, all of which
are released by the provisions hereof in favor of the Released Parties.
(ii)Each Releasor acknowledges and agrees that it has no defenses,
counterclaims, offsets, cross-complaints, causes of action, rights, claims or
demands of any kind or nature whatsoever, including, without limitation, any
usury or lender liability claims or defenses, arising out of the Loan Documents
or this Agreement, that can be asserted either to reduce or eliminate all or any
part of any of the Releasors’ liability to the Administrative Agent and the
Lenders under the Loan Documents, or to seek affirmative relief or damages of
any kind or nature from the Administrative Agent or the Lenders, for or in
connection with the Loans or any of the Loan Documents. Each Releasor further
acknowledges that, to the extent that any such claim does in fact exist, it is
being fully, finally and irrevocably released by them as provided in this
Agreement.
(iii)Each Releasor hereby waives the provisions of any applicable laws
restricting the release of claims which the releasing parties do not know or
suspect to exist as of the date of this Agreement, which, if known, would have
materially affected the decision to agree to these releases. Accordingly, each
Releasor hereby agrees, represents and warrants to the Administrative Agent and
each Lender that it understands and acknowledges that factual matters now
unknown may have given or may hereafter give rise to causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which are
presently unknown, unanticipated and unsuspected, and each Releasor further
agrees, represents and warrants that the releases provided herein have been
negotiated and agreed upon, and in light of, that realization and that each
Releasor nevertheless hereby intends to release, discharge and acquit the
parties set forth hereinabove from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses
-10-






--------------------------------------------------------------------------------



and expenses which are in any manner set forth in or related to the Released
Claims and all dealings in connection therewith.
(iv)In making the releases set forth in this Agreement, each Releasor
acknowledges that it has not relied upon any representation of any kind made by
any Released Party.
(v)It is understood and agreed by the Releasors and the Released Parties that
the acceptance of delivery of the releases set forth in this Agreement shall not
be deemed or construed as an admission of liability by any of the Released
Parties and the Administrative Agent, on behalf of itself and the other Released
Parties, hereby expressly denies liability of any nature whatsoever arising from
or related to the subject of such releases.
SECTION 10.    Reaffirmation and Acknowledgement.
(a)Each U.S. Credit Party, by its signature below, hereby (i) consents to the
terms hereof and hereby acknowledges and agrees that any Loan Document to which
it is a party or otherwise bound shall continue in full force and effect
(including, without limitation, the pledge and security interest in any
Collateral granted by it pursuant to the Loan Documents), (ii) acknowledges and
agrees that the Obligations under the Loan Documents are in all respects
continuing, (iii) reaffirms all of its obligations under each of the Loan
Documents to which it is a party, and (iv) reaffirms its guarantee of the
Obligations and the pledge of and/or grant of a security interest in its assets
constituting Collateral to secure the Obligations and acknowledges and agrees
that such guarantee, pledge and/or grant continue in full force and effect in
respect of, and to secure, the Obligations.
(b)The EMEA Borrower, by its signature below, hereby (i) consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party or otherwise bound shall continue in full force and effect (including,
without limitation, the pledge and security interest in any Collateral granted
by it pursuant to the Loan Documents), (ii) acknowledges and agrees that the
Non-U.S. EMEA Credit Party Obligations under the Loan Documents are in all
respects continuing, (iii) reaffirms all of its obligations under each of the
Loan Documents to which it is a party, and (iv) reaffirms pledge of and/or grant
of a security interest in its assets constituting Collateral under the Non-U.S.
Security Agreements to secure the Non-U.S. EMEA Credit Party Obligations and
acknowledges and agrees that such pledge and/or grant continue in full force and
effect in respect of, and to secure, the Non-U.S. EMEA Credit Party Obligations.
SECTION 11.    Amendments. This Agreement may be modified, amended or
supplemented only by an instrument in writing signed by the Borrowers and the
Requisite Forbearing Lenders; provided, however, that the consent of each
Revolving Lender (whether or not a Forbearing Lender) shall be required in order
to modify, amend or waive any provision of Section 8 of this Agreement (other
than an extension of the Lender Forbearance Period which shall require the
consent of the Requisite Forbearing Lenders). Any provision in this Agreement
may be waived by an instrument in writing signed by the Party against whom such
waiver is to be effective (which, in the case of any waiver of the provision of
Section 8 of this Agreement, shall include the signature of each Revolving
Lender (whether or not a Forbearing Lender)), and any date or deadline set forth
herein may be extended by written consent of the Requisite Forbearing Lenders
(which may be evidenced by email from counsel).
-11-




--------------------------------------------------------------------------------



SECTION 12.    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. THE PROVISIONS OF SECTION 11.08 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS.
SECTION 13.    Construction. This Agreement and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the Parties hereto. Neither the provisions
of this Agreement or any such other agreements and documents nor any alleged
ambiguity therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Agreement or such other
agreements and documents, or based on any other rule of strict construction.
Each of the Parties hereto represents and declares that such party has carefully
read this Agreement and all other agreements and documents executed in
connection therewith, and that such party knows the contents thereof and signs
the same freely and voluntarily. The Parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. Without limiting the generality of the foregoing, “option” and
“discretion” shall be implied by the use of the words “if” and “may.”
SECTION 14.    Counterparts. This Agreement may be executed in counterparts (and
by different Parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including “.pdf”) shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement shall be deemed to include electronic signatures or the keeping of
electronic records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 15.    Severability. If any provision of this Agreement or the Credit
Agreement is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the Credit Agreement shall not be affected or impaired thereby and (b) the
Parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 16.    Time of Essence. Time is of the essence in the performance of the
obligations of the Parties hereunder and with respect to all conditions to be
satisfied by such Parties.
SECTION 17.    Further Assurances. Each of the Borrowers agrees to take all
further actions and execute all further documents as the Required Lenders or
Required Revolving Lenders may from time to time reasonably request to carry out
the transactions contemplated by this Agreement and all other agreements
executed and delivered in connection herewith.
SECTION 18.    Section Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute part of this
Agreement for any other purpose.
-12-




--------------------------------------------------------------------------------



SECTION 19.    Notices. Except as set forth herein, all notices, requests, and
demands to or upon the respective Parties hereto shall be given in accordance
with the Credit Agreement or in such other manner and to such persons as agreed
upon by the Parties hereto.
SECTION 20.    Assignments. This Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Forbearing Lenders and their respective
successors and assigns.
SECTION 21.    Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Agreement shall be construed to alter the existing debtor-creditor
relationship between the Borrowers and the Forbearing Lenders. This Agreement is
not intended, nor shall it be construed, to create a partnership or joint
venture relationship between or among any of the Parties hereto. Except as
otherwise expressly provided in Section 8 or Section 11 of this Agreement with
respect to any Revolving Lender, no person other than a Party hereto is intended
to be a beneficiary hereof and no person other than a Party hereto shall be
authorized to rely upon or enforce the contents of this Agreement.
SECTION 22.    Final Agreement. THIS AGREEMENT AND THE CREDIT AGREEMENT
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages follow]
-13-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the Parties
hereto as of the date first written above.
GTT COMMUNICATIONS INC.
By:     
Name: Steven Berns
Title: Chief Financial Officer
GTT COMMUNICATIONS, B.V.
By:     
Name: Mike Winston
Title: Authorized Signatory
GTT AMERICAS LLC
GTT GLOBAL TELECOM GOVERNMENT
SERVICES LLC
ELECTRA, LTD.
CORE 180 LLC
COMMUNICATIONS DECISIONS – SNVC, LLC
By:    
Name: Steven Berns
Title: Vice President, Assistant Secretary and the Chief Financial Officer
GC PIVOTAL LLC
By:     
Name: Steven Berns
Title: Chief Financial Officer
GTT – Lender Forbearance Agreement




--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
By:     
Name:
Title:


GTT – Lender Forbearance Agreement




--------------------------------------------------------------------------------



Exhibit A
Noteholder Forbearance Agreement
(see attached)



